Exhibit 10.11

NONQUALIFIED DEFERRED COMPENSATION PLAN

(AMENDED & RESTATED EFFECTIVE JANUARY 1, 2015)



--------------------------------------------------------------------------------

HANCOCK HOLDING COMPANY

NONQUALIFIED DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS   1    ARTICLE II PARTICIPATION   7    2.1 DESIGNATION OF
PARTICIPANTS   7    2.2 ENROLLMENT   7    ARTICLE III DEFERRALS; EMPLOYER
CONTRIBUTIONS   7    3.1 PERMITTED DEFERRAL AMOUNTS   7    3.2 ELECTION TO DEFER
  8    3.3 WITHHOLDING AND CREDITING OF DEFERRALS   9    3.4 DETERMINING AND
CREDITING EMPLOYER CONTRIBUTIONS   9    3.5 CREDITING INCENTIVE AWARDS   9   
3.6 VESTING   9    3.7 FORFEITURE   10    ARTICLE IV MEASUREMENT FUNDS;
RESTRICTED STOCK UNITS   11    4.1 MEASUREMENT FUNDS   11    4.2 COMMON STOCK
MEASUREMENT FUND   11    4.3 INCENTIVE UNITS   11    4.4 CREDITING OR DEBITING
RETURNS   12    4.5 NOTIONAL INVESTMENT   12    4.6 COMMON STOCK UNITS;
INCENTIVE UNITS   13   

ARTICLE V SCHEDULED DISTRIBUTIONS; UNFORESEEABLE FINANCIAL EMERGENCIES; OTHER
DISTRIBUTION RULES

  13    5.1 DISTRIBUTION EVENTS   13    5.2 SCHEDULED DISTRIBUTIONS   13    5.3
UNFORESEEABLE FINANCIAL EMERGENCIES   14    5.4 COMPLETE DISTRIBUTION   14   
5.5 DEDUCTION LIMITATION   14    ARTICLE VI RETIREMENT BENEFITS   14    6.1
APPLICATION   14    6.2 AMOUNT OF RETIREMENT BENEFIT   14    6.3 TIME OF PAYMENT
  15    6.4 FORM OF PAYMENT   15    6.5 ELECTION AS TO TIME AND FORM OF PAYMENT
  15    6.6 POSTPONEMENT/CHANGE OF FORM OF RETIREMENT BENEFIT   15    ARTICLE
VII DISABILITY BENEFITS   16    ARTICLE VIII BENEFITS ON TERMINATION   17    8.1
PAYMENT OF BENEFIT   17    8.2 FORM OF BENEFIT   17   



--------------------------------------------------------------------------------

ARTICLE IX DEATH BENEFITS

  17    9.1 DEATH BENEFIT   17    9.2 BENEFICIARY DESIGNATIONS   17    9.3 NO
DESIGNATION; CONSTRUCTION   17   

ARTICLE X LEAVES OF ABSENCE

  18    10.1 PAID LEAVE OF ABSENCE   18    10.2 UNPAID LEAVE OF ABSENCE   18   

ARTICLE XI TERMINATION OF PLAN; AMENDMENT OR MODIFICATION

  18    11.1 TERMINATION OF PLAN   18    11.2 AMENDMENT   18    11.3 EFFECT OF
PAYMENT   19   

ARTICLE XII ADMINISTRATION

  19    12.1 POWERS   19    12.2 DELEGATION OF ADMINISTRATIVE AUTHORITY   19   
12.3 FEES AND EXPENSES   19    12.4 CODE SECTION 409A   19    12.5 OTHER
BENEFITS AND AGREEMENTS   20    12.6 SERVICE AS AN ASSOCIATE AND DIRECTOR   20
   12.7 SMALL BENEFITS   20   

ARTICLE XIII CLAIMS PROCEDURES

  20    13.1 PRESENTATION OF CLAIM   20    13.2 NOTIFICATION OF DECISION   20   
13.3 REVIEW OF A DENIED CLAIM   21    13.4 DECISION ON REVIEW   21    13.5 LEGAL
ACTION   21   

ARTICLE XIV TRUST

  22    14.1 ESTABLISHMENT   22    14.2 DISTRIBUTIONS FROM THE TRUST   22   



--------------------------------------------------------------------------------

ARTICLE XV MISCELLANEOUS

  22    15.1 TAXES   22    15.2 STATUS OF PLAN   22    15.3 EMPLOYER’S LIABILITY
  23    15.4 NONASSIGNABILITY   23    15.5 NOT A CONTRACT OF EMPLOYMENT   23   
15.6 FURNISHING INFORMATION   23    15.7 GENERAL PROVISIONS   23    15.8 NOTICE
  23    15.9 SPOUSE’S INTEREST   23    15.10 VALIDITY   24    15.11 INCOMPETENT
  24    15.12 COURT ORDER   24    15.13 INSURANCE   24    15.14 EFFECT OF A
CHANGE IN CONTROL   24   

ARTICLE XVI PRIOR PLAN; TRANSITION RULES

  24    16.1 PREDECESSOR PLAN   24    16.2 TRANSITION MATTERS   24    APPENDIX A
– AFFILIATES APPENDIX B – SUPPLEMENTAL CONTRIBUTIONS



--------------------------------------------------------------------------------

HANCOCK HOLDING COMPANY

NONQUALIFIED DEFERRED COMPENSATION PLAN

The Hancock Holding Company NonQualified Deferred Compensation Plan (the “Plan”)
is hereby amended and restated in its entirety by Hancock Holding Company (the
“Company”).

W I T N E S S E T H:

WHEREAS, the Plan was first adopted by the Company, effective as of February 1,
2006, and was intended to amend and restate, in their entirety, each of the
Hancock Holding Company Executive Deferred Compensation Plan, initially
effective as of May 1, 2003, and the Hancock Holding Company Directors Deferred
Compensation Plan, initially effective as of January 1, 2001 (collectively, the
“Predecessor Plan”); and

WHEREAS, the Plan was amended and restated to comply with the final regulations
promulgated under Section 409A of the Internal Revenue Code of 1986, as amended,
effective as of January 1, 2008; and

WHEREAS, the Plan has been further amended from time to time and the Company
desires to further amend the Plan as herein provided and to restate the Plan in
its entirety.

NOW, THEREFORE, the Hancock Holding Company NonQualified Deferred Compensation
Plan is amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

1.1 “Account Balance” or “Account” shall mean, with respect to a Participant, an
entry on the books and records of the Employer equal to the sum of his or her
(a) Deferral Account, (b) Company Contribution Account, (c) Company Restoration
Matching Account, (d) Supplemental Contribution Account, (e) Incentive Account,
and (f) Transfer Amount, if any. An Account Balance hereunder shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant or to
his or her designated Beneficiary, hereunder. For Plan Years beginning
January 1, 2015, and thereafter, each Participant’s Account Balance or Account
shall be maintained on a Plan Year by Plan Year basis.

1.2 “Affiliate” shall mean a corporation or other entity, with respect to which
at least 80% of the outstanding equity interests are owned, directly or
indirectly by the Company, determined in accordance with Code Sections 414(b),
(c) and (m).

1.3 “Annual Deferral” shall mean that portion of a Participant’s Base Salary,
Bonus, Commissions, and Cash Director Fees deferred hereunder with respect to a
Plan Year. In the event of a Participant’s Retirement, Disability, death or
Separation From Service prior to the end of a Plan Year, such year’s Annual
Deferral shall be the actual amount deferred and withheld prior to such event.

1.4 “Annual Installment Method” shall mean annual installment payments over a
number of years designated by the Participant. Each such payment shall be
calculated as the vested balance of a Participant’s Account as of the Valuation
Date immediately preceding each Benefit Distribution Date multiplied by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due the Participant. With respect to
Retirement Benefits under Article VI, the number of years over which such annual
installment payments will be made may not exceed 15. With respect to benefit
payments due to a Participant’s Separation From Service pursuant to Article
VIII, the number of years over which such annual installment payments will be
made under the Annual Installment Method may not exceed three (3).



--------------------------------------------------------------------------------

1.5 “Associate” shall mean a common law employee of the Employer, as determined
in accordance with the personnel records of the Company.

1.6 “Bank” shall mean Whitney Bank, a financial institution with its principal
place of business in Gulfport, Mississippi.

1.7 “Base Salary” shall mean annual cash compensation paid for services rendered
by an Associate for the Employer during any calendar year, excluding
distributions from qualified and nonqualified deferred compensation plans,
bonuses, commissions, overtime, fringe benefits, stock options, relocation
expenses, incentive compensation payments, severance payments, income
replacement on account of long-term disability, non-monetary awards, director
fees and other fees, and automobile and other allowances, for employment
services rendered (whether or not such allowances are included in the
Associate’s gross income). Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by a Participant pursuant to
all qualified or nonqualified plans of the Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
the Employer. For any Plan Year, Base Salary shall include applicable amounts
actually paid within such year.

1.8 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article IX hereof, who is entitled to
receive benefits under this Plan upon the death of a Participant.

1.9 “Benefit Distribution Date” shall mean the date or dates on which a benefit
is distributed hereunder:

 

  a. Subject to Section 1.9b, a Participant’s initial Benefit Distribution Date
shall be the first business day administratively practicable that is within 90
days of a Participant’s Retirement, Separation Date, death or Disability or,
with respect to Retirement Benefits only, such later date elected by a
Participant in accordance with Article VI hereof;

 

  b. If a Participant receives a distribution hereunder on account of his or her
Retirement or Separation From Service and he or she is then a Specified
Employee, his or her initial Benefit Distribution Date shall be no earlier than
the first business day of the calendar month that is at least six months
following such event; and

 

  c. If a Participant has elected distribution of his Account Balance in the
Annual Installment Method, each subsequent Benefit Distribution Date shall be
the first business day that coincides with or immediately follows the
anniversary of such initial Benefit Distribution Date in each year of the
installment period.

1.10 “Board” or “Board of Directors” shall mean the Board of Directors of the
Company.

1.11 “Bonus” shall mean any compensation, other than Base Salary and
Commissions, earned by an Associate for services rendered during a Plan Year
under the Employer’s annual bonus, cash incentive plan or similar arrangement.
The Committee or its designee shall determine whether any Bonus shall be
eligible for deferral hereunder.

1.12 “Cash Director Fees” shall mean such meeting fees, retainer or other
compensation payable to a Director in the form of cash.

1.13 “Cause” shall mean, with respect to any Participant who is covered by any
agreement with the Company to receive compensation or benefits in connection
with a Change in Control, whether immediately or after termination, “Cause” as
defined in such agreement. For all other Participants, or if there is no
definition of “Cause” in such agreement, “Cause” shall mean that a Participant
has:

 

  a. Committed an intentional act of fraud, embezzlement, or theft in the course
of his employment or otherwise engaged in any intentional misconduct or gross
negligence which is materially injurious to the Company’s business, financial
condition or business reputation;



--------------------------------------------------------------------------------

  b. Committed intentional damage to the property of the Company or committed
intentional wrongful disclosure of confidential information which is materially
injurious to the Company’s business, financial condition or business reputation;

 

  c. Intentionally refused to perform the material duties of his position,
without cure, or the beginning of cure, within five (5) days of written notice
from Company;

 

  d. Committed (i) a material breach of his or her employment agreement (if any)
or (ii) failed to show up at the Company’s offices on a daily basis, subject to
permitted vacations and absences for illness, without cure, or the beginning of
cure, within five (5) days of written notice from the Company; or

 

  e. Entered a guilty plea or a plea of no contest with regard to any felony.

For purposes of this Section, Company shall include all subsidiaries and
Affiliates of the Company.

1.14 “Change in Control” shall mean and, for purposes of the Plan, shall be
deemed to have occurred upon the happening of any of the following events:

 

  a. The acquisition by any one person, or by more than one person acting as a
group, of ownership of the Company’s equity securities that, together with the
securities held by such person or group, constitutes more than 50% of the total
fair market value (with respect to the Company’s stock, the closing price as
reported on the Nasdaq Stock Market on the last trading day immediately
preceding such acquisition) or total voting power of the Company;

 

  b. The acquisition by any one person, or by more than one person acting as a
group, during the 12-month period ending on the date of the most recent
acquisition, of ownership of the Company’s equity securities possessing 50% or
more of the total voting power of the Company;

 

  c. The replacement during any 12-month period of a majority of the members of
the Board by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of such appointment or
election; or

 

  d. The acquisition by any one person, or more than one person acting as a
group, during the 12-month period ending on the date of the most recent
acquisition, of assets of the Company having a total gross fair market value of
more than 50% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions.

For this purpose, “persons acting as a group” shall have the meaning ascribed to
it in Code Section 409A and the regulations promulgated thereunder. Except as
expressly provided herein, it is intended that the foregoing definition shall be
the same as a change of ownership of a corporation, a change in the effective
control of a corporation and/or a change in the ownership of a substantial
portion of a corporation’s assets as provided in Code Section 409A and the
regulations promulgated thereunder, and any questions or determinations shall be
construed and interpreted in accordance with the provisions thereof.

1.15 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, including any regulation or other authority promulgated
thereunder.

1.16 “Commissions” shall mean the cash commissions and production incentive
compensation paid in cash and earned by an Associate from the Employer for
services rendered during a Plan Year, excluding Bonus or other additional annual
incentives or awards earned by the Participant.



--------------------------------------------------------------------------------

1.17 “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company, the members of which are non-employee directors within the
meaning of Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as
amended.

1.18 “Common Stock” shall mean $3.33 par value common stock issued by the
Company.

1.19 “Common Stock Measurement Fund” shall mean a measurement fund established
in accordance with Section 4.2 hereof, consisting solely or primarily of Common
Stock Units.

1.20 “Common Stock Unit” shall mean a bookkeeping entry representing a share of
Common Stock, whether first allocated to the Common Stock Measurement Fund or
acquired by reinvestment of Dividend Equivalent Units, which is credited to the
Common Stock Measurement Fund or an Incentive Account maintained hereunder.

1.21 “Company” shall mean Hancock Holding Company, a Mississippi corporation,
and any successor to all or substantially all of the Company’s assets or
business.

1.22 “Company Contribution” shall mean a credit made by the Company or the
Employer in accordance with Section 3.4(a) hereof.

1.23 “Company Contribution Account” shall mean the account credited with a
Participant’s Company Contributions.

1.24 “Company Restoration Matching Account” shall mean the account credited with
a Participant’s Company Restoration Matching Contributions.

1.25 “Company Restoration Matching Contribution” shall mean a credit made by the
Company or the Employer in accordance with Section 3.4(b) hereof.

1.26 “Deferral Account” shall mean the account credited with each Participant’s
Annual Deferrals hereunder.

1.27 “Director” shall mean a nonemployee member of the Board of Directors of the
Company or the board of directors of the Bank, a nonemployee member of the board
of directors of an Affiliate, or a member of an advisory or similar board
maintained by the Company, the Bank, or an Affiliate with respect to a region,
business division or similar unit thereof.

1.28 “Disability” or “Disabled” shall mean that a Participant is (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) by reason of any medically determinable physical or mental
impairment which can be expected to result in-death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident or health
plan covering employees of the Employer or, as to a Director, a substantially
analogous plan.

1.29 “Dividend Equivalent Unit” shall mean a credit made with respect to a
Common Stock Unit or Incentive Unit equal to the per share cash dividend
declared on the Company’s Common Stock.

1.30 “Employer” shall mean the Company and/or any of its Affiliates designated
on Exhibit A hereto, from time to time. Notwithstanding any provision of this
Plan to the contrary, a Participant’s Employer shall be based upon his or her
common law employment relationship.

1.31 “Employer Contributions” shall mean, collectively, Company Contributions,
Company Restoration Matching Contributions and Supplemental Contributions.



--------------------------------------------------------------------------------

1.32 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.33 “Fair Market Value” shall mean the closing price of the Common Stock as
reported on the Nasdaq Stock Market on the relevant valuation date hereunder or,
if no Common Stock is traded on such day, on the next preceding day on which
there were Common Stock transactions.

1.34 “401(k) Plan” shall mean the Hancock Holding Company 401(k) Savings Plan,
as the same may be amended, superceded or replaced, from time to time.

1.35 “Incentive Account” shall mean the account credited with the number of
Incentive Units equal to the number of ‘shares of restricted stock or
performance stock awarded to a Participant under an Incentive Plan and deferred
by such Participant hereunder.

1.36 “Incentive Award” shall mean an award of restricted stock or performance
stock made to a Participant during an annual grant period under an Incentive
Plan. The Committee or its designee shall determine whether any Incentive Award
shall be eligible for deferral hereunder.

1.37 “Incentive Plan” shall mean, any of the following, as applicable: the
Hancock Holding Company 2005 Long-Term Incentive Plan, the Hancock Holding
Company 2014 Long Term Incentive Plan, and any successor plan adopted by the
Company, as such plans may be amended from time to time.

1.38 “Incentive Unit” shall mean a Common Stock Unit credited to a Participant’s
Incentive Account hereunder.

1.39 “Measurement Fund” shall mean the fund or funds designated by the Committee
or its designee with respect to which the earnings, gains or losses credited to
a Participant’s Account shall be measured.

1.40 “Participant” shall mean (a) any Director or Associate for whom an Account
Balance is maintained hereunder, and (b) each other Participant in the
Predecessor Plan for whom an Account Balance is maintained hereunder.

1.41 “Plan” shall mean this Hancock Holding Company Nonqualified Deferred
Compensation Plan, which shall be evidenced by this instrument, as it may be
amended from time to time.

1.42 “Plan Year” shall mean the calendar year.

1.43 “Retirement,” “Retire(s)” or “Retired” shall mean, with respect to an
Associate, his or her Separation Date, such separation occurring for any reason
other than death, Disability or involuntary separation on account of Cause,
provided he or she:

 

  a. Has then attained age 65 and completed five Years of Service; or

 

  b. Has then attained age 55 and completed ten Years of Service.

Such term shall mean with respect to a Director, that he or she has ceased to
serve as a member of the Board or the board of directors of an Affiliate, other
than on account of removal, death or Disability.

1.44 “Retirement Benefit” shall mean a benefit payable in accordance with
Article VI hereof on account of a Participant’s Retirement.

1.45 “Scheduled Distribution” shall mean a distribution made in accordance with
Section 5.2 hereof.



--------------------------------------------------------------------------------

1.46 “Scheduled Distribution Date” means the date on which a Scheduled
Distribution is made.

1.47 “Separation From Service” or “Separation Date” shall mean the later of the
date on which (a) a Participant’s employment with the Company and its Affiliates
ceases, or (b) the Company and such Participant reasonably anticipate that the
Participant will perform no further services for the Company and its Affiliates,
whether as an Associate or an independent contractor. Notwithstanding the
foregoing, a Participant may be deemed to incur a Separation From Service if he
or she continues to provide services to the Company or an Affiliate, provided
such services are not more than 20% of the average level of services performed
by such Participant, whether as an Associate or independent contractor, during
the immediately preceding 36-month period. As to a Director, such term shall
mean the removal of such Director by the remaining members of the Board prior to
the expiration of his or her term.

1.48 “Specified Employee” shall mean any Participant who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof) of the
Employer, provided that equity securities of the Company or any Affiliate are
then publicly traded on an established securities market. Status as a Specified
Employee hereunder shall be determined each December 31st, and shall be
applicable during the 12-month period commencing on the following April 1st.

1.49 “Supplemental Contribution” shall mean a contribution by the Company or the
Employer in accordance with Section 3.4(c) hereof.

1.50 “Supplemental Contribution Account” shall mean the account credited with a
Participant’s Supplemental Contributions.

1.51 “Transfer Amount” shall mean the amount credited to a Participant under the
Predecessor Plan as of January 31, 2006, which shall be transferred to a
separate account maintained hereunder, and shall be subject to adjustment as
provided in Article IV hereof.

1.52 “Unforeseeable Financial Emergency” shall mean a severe financial hardship
resulting from (a) an illness or accident of the Participant, the Participant’s
spouse, the Participant’s dependent (as defined in Code Section 152(a)) or his
or her Beneficiary, (b) a loss of the Participant’s property due to casualty, or
(c) such other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant or his or her spouse,
dependent or Beneficiary.

1.53 “Valuation Date(s)” shall mean the date or dates on which a Participant’s
Account shall be valued for purposes of determining the amount of the benefit
due to such Participant under this Plan. The Valuation Date(s) shall be the last
business day of the month following Participant’s Retirement, Separation Date,
death, or Disability, or with respect to any Participant who is a Specified
Employee, the last business day of the month that is six months after such
Participant’s Retirement or Separation Date, and, in connection with each
benefit paid under the Annual Installment Method, each anniversary thereof
during the installment period. Notwithstanding the preceding, in the event a
Participant has elected to postpone his Benefit Distribution Date with respect
to all or any portion of his Retirement Benefit as provided in Article VI, the
Valuation Date(s) as to the portion of such Retirement Benefit shall be the last
business day of the month immediately preceding the initial Benefit Distribution
Date with respect thereto and, if paid under the Annual Installment Method, each
anniversary thereof during the installment period.

With respect to a Scheduled Distribution, Valuation Date shall mean January 1 of
the year in which such Scheduled Distribution is made.

1.54 “Years of Service” shall mean the total number of whole years in which a
Participant has been employed by the Employer. For purposes of this definition,
a Year of Service shall be a consecutive 365-day period (or 366-day period in
the case of a leap year) that, for the first Year of Service, commences on the
Associate’s date of hire and that, for any subsequent year, commences on an
anniversary of such date.



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

2.1 Designation of Participants. Participants hereunder shall be determined by
the Committee prior to the first day of each Plan Year, or at such other time or
times as the Committee may deem appropriate, and shall be limited to:

 

  a. A Director who is a member of the Board of Directors, who shall be eligible
to participate in the Plan upon his or her election or appointment and at all
times thereafter while serving as a Director, without the necessity of further
action by the Committee.

 

  b. A Director who is a member of the board of directors of an Affiliate,
provided such Affiliate has been designated by the Committee on Appendix A
hereto; once such designation is made and unless a later date is designated by
the Committee within the time required by law, each such Director shall be
eligible to participate in the Plan upon his or her election or appointment and
at all times thereafter while serving as a Director, without the necessity of
further action by the Committee.

 

  c. A Director who serves as a member of an advisory or similar board
maintained by the Company, the Bank, or an Affiliate with respect to a region,
business division or similar unit thereof, who shall be eligible to participate
herein when designated by the Committee, whether individually or by group or
class, and at all times thereafter while continuing to serve on such board,
without the necessity of further action by the Committee.

 

  d. Associates designated by the Committee, who may be designated individually
or by groups or classes. In lieu of individual designation hereunder and with
respect to Associates other than executive officers of the Company or the Bank,
the Committee may ratify the recommendations of the appropriate officers of the
Company or the Bank, as the case may be, which may be made individually or by
class. Associates so designated continue to be eligible without the necessity of
further action by the Committee as long as they continue to meet the eligibility
criteria establishment by the Committee for participation.

2.2 Enrollment. As a condition of his or her initial deferral hereunder, each
Associate or Director shall (a) execute a deferral election in the form
prescribed under Article III hereof and a beneficiary designation in accordance
with the provisions of Article IX hereof, (b) designate the Measurement Funds
with respect to which his or her Account shall be measured, and (c) deliver such
other documents or agreements as the Committee may reasonably request.

ARTICLE III

DEFERRALS; EMPLOYER CONTRIBUTIONS

3.1 Permitted Deferral Amounts.

a. Annual Deferrals. Except as may be provided herein or otherwise determined by
the Committee, for each Plan Year a Participant may elect to defer his or her
Base Salary, Bonus, Commissions, and/or Cash Director Fees in the following
percentages or amounts:

 

Type of Deferral

   Minimum Amount      Maximum Amount  

Base Salary

   $ 3,000 in the aggregate         80 % 

Bonus

        100 % 

Commissions

        100 % 

Cash Director Fees

   $ 0         100 % 



--------------------------------------------------------------------------------

If a Participant elects to defer less than the minimum amount, or if no election
is made, the amount deferred with respect to the applicable Plan Year shall be
zero. Notwithstanding the foregoing, if a Director or Associate first becomes a
Participant during a Plan Year, the minimum Annual Deferral amount shall be
prorated, based upon the number of whole months remaining in the such year.

b. Incentive Awards. For each Incentive Award and subject to the approval of the
Committee or its designee, a Participant may elect to defer all or any portion
of such award, expressed as a percentage thereof. If no election is made, the
percentage deferred shall be zero.

3.2 Election to Defer.

a. Initial Plan Year. For the Plan Year in which a Participant first commences
participation hereunder, such Participant shall make a deferral election not
later than 30 days following the date on which he or she is first designated or
otherwise eligible to participate herein.

b. Subsequent Plan Years. In each succeeding Plan Year, each Participant shall:

 

  i. As to Base Salary, make a deferral election on or before the last day of
the last completed payroll period during the Plan Year preceding the Plan Year
with respect to which it relates; and

 

  ii. As to all other amounts, make a deferral election as of the last day of
the Plan Year preceding the Plan Year to which it relates or such earlier date
as may be designated by the Committee.

c. Incentive Awards. An election to defer an Incentive Award shall be made no
later than the last business day of the calendar year preceding the Plan Year
during which restricted stock or performance stock is awarded to a Participant
under the Incentive Plan.

d. Performance-Based Compensation. The Committee, in its discretion, may permit
any Participant to defer the receipt of performance-based compensation not later
than six months before the end of the performance cycle applicable to such
compensation, provided that the payment of such compensation is not then
substantially certain. For this purpose, the term “performance-based
compensation” shall have the meaning set forth in Code Section 409A and shall be
payable with respect to a performance cycle of not less than 12 months. A
Participant who is employed for less than an entire performance cycle or who is
eligible to receive performance-based compensation for less than an entire cycle
shall be entitled to defer a pro rata portion of such compensation.

e. Compensation Subject to Risk of Forfeiture. With respect to compensation, the
payment of which is unforeseeable prior to the first day of any Plan Year, and
with respect to which:

 

  i. A Participant has a legally binding right to the payment of such
compensation in a subsequent year; and

 

  ii. Such compensation is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right.



--------------------------------------------------------------------------------

The Committee may, in its sole discretion, permit the deferral of such amounts
hereunder. An election to defer such compensation shall be made no later than
the 30th day after the Participant obtains the legally binding right to the
compensation, provided that the election is made at least 12 months in advance
of the earliest date on which the forfeiture condition could lapse.

f. Deferral Elections. Deferral elections made hereunder shall be deemed made
upon their receipt and acceptance by the Committee or its designee. Such
elections shall be in the form prescribed by the Committee. Once made, any such
election shall be irrevocable as to the period with respect to which it relates.

3.3 Withholding and Crediting of Deferrals. For each Plan Year, Base Salary
deferred hereunder shall be withheld from each regularly scheduled pay period in
equal amounts, as adjusted from time to time for increases and decreases in Base
Salary. Such deferrals shall be credited to each Participant’s Account as soon
as practicable after each pay date. Any Bonus, Commissions, and/or Cash Director
Fees deferred hereunder shall be withheld at the time such Bonus, Commissions,
or Cash Director Fees would otherwise be payable to a Participant or Director,
whether occurring during or after the Plan Year. Such amount shall be credited
to the Participant’s Account hereunder as soon as practicable after such date.

3.4 Determining and Crediting Employer Contributions.

a. Company Contributions. For each Plan Year, the Employer shall credit to a
Participant’s Company Contribution Account such amounts as may be required under
any employment or similar agreement entered into between a Participant and his
or her Employer. Any such amount shall be credited on the date or dates
prescribed in such agreement, or if no date is prescribed, as of the last
business day of the affected Plan Year.

In addition to the foregoing, the Committee, in its discretion, may credit for
each Plan Year a Company Contribution to the Company Contribution Account of one
or more Participants hereunder, in such amounts and at such times as it deems
appropriate.

b. Company Restoration Matching Contributions. The amount of a Participant’s
Company Restoration Matching Contribution, if any, for each Plan Year shall be
determined by the Committee, in such amount as the Committee deems appropriate,
to compensate for certain limits imposed under the 401(k) Plan or other
qualified plan, or for such other purposes the Committee may determine. A
Participant’s Company Restoration Matching Contribution, if any, shall be
credited to a Participant’s Company Restoration Matching Account on a date or
dates determined by the Committee, in its discretion.

c. Supplemental Contributions. For each Plan Year the Employer may make a
Supplemental Contribution on behalf of the Participants as determined in the
discretion of the Committee. Any such Supplemental Contribution for a Plan Year
shall be on the terms and conditions set forth in Appendix B to this Plan, as it
may be amended from time to time.

d. Discretionary Contributions. Except as to any amount required to be made
under an employment or similar agreement, any contribution or credit described
in this Section 3.4 shall be made in the discretion of the Committee and need
not be uniform as among any group of Participants hereunder, whether or not
similarly situated.

3.5 Crediting Incentive Awards. Incentive Units shall be credited to a
Participant’s Incentive Account as of the date on which restricted or
performance stock would otherwise be awarded to such Participant under an
Incentive Plan.



--------------------------------------------------------------------------------

3.6 Vesting.

a. Vested Amounts. Unless otherwise provided in subparagraph b hereof, a
Participant’s Account shall vest and be nonforfeitable as follows:

 

  i. A Participant shall, at all times, be fully vested in his or her Deferral
Account and Transfer Amount.

 

  ii. A Participant’s Incentive Account shall vest and be nonforfeitable at such
time or times and in such amounts as the Participant’s Incentive Award would
otherwise vest in accordance with the terms of the applicable Incentive Award
and Incentive Plan.

 

  iii. A Participant shall be vested in his or her Company Contribution Account
in accordance with the vesting schedule(s) in the employment agreement or any
other agreement entered into between the Participant and his or her Employer
pursuant to which such Company Contributions are made, or if no vesting schedule
is otherwise applicable to the Company Contributions under any such agreement,
as determined by the Committee.

 

  iv. A Participant shall be vested in his or her Supplemental Contribution
Account on a 10-year graded vesting schedule, beginning at age 51 and ending at
age 60, becoming 100% vested at age 60, or as otherwise set forth on Appendix B.

 

  v. A Participant shall be vested in his or her Company Restoration Matching
Account at the time or times and in the amounts determined in accordance with
the provisions of the 401(k) Plan.

b. Acceleration Events. Notwithstanding the provisions of subparagraph a hereof,
if a Participant dies or becomes Disabled while employed by the Employer, such
Participant’s Company Contribution Account, Company Restoration Matching Account
and Supplemental Contribution Account shall be fully vested and nonforfeitable.

In the event of a Change in Control, the interest of a Participant in his or her
Company Contribution Account, Company Restoration Matching Account and
Supplemental Contribution Account shall vest and be nonforfeitable in accordance
with the terms of any employment, severance or similar arrangement between such
Participant and his or her Employer. If there is no such agreement or any such
agreement is silent, such Participant’s Accounts shall be deemed fully vested
and nonforfeitable upon the occurrence of a Change in Control, but only to the
extent that such acceleration would not cause the deduction limitation of Code
Section 280G and the excise tax provisions of Code Section 4999 to be effective
as to the Company or such Participant, as the case may be. The Committee shall
make any determination required hereunder.

A Participant’s Incentive Account shall be fully vested upon the occurrence of a
Change in Control or Retirement, death or Disability to the extent provided in
such Participant’s initial award of Restricted or Performance Stock under an
Incentive Plan.

3.7 Forfeiture. Notwithstanding the vesting provisions of Section 3.6 or any
other provision of the Plan, all Employer Contributions and Incentive Awards
made to the Plan on or after February 27, 2013 and/or previously made Employer
Contributions and Incentive Awards that were not vested on February 27, 2013,
shall be forfeited in the event a Participant’s employment is terminated for
Cause. The determination of a for Cause termination shall be made in the sole
and absolute discretion of the Committee. The Committee shall notify such
participant within 90 days of the date of his or her termination of employment
of the determination of a for Cause termination



--------------------------------------------------------------------------------

ARTICLE IV

MEASUREMENT FUNDS; RESTRICTED STOCK UNITS

4.1 Measurement Funds.

a. Designation of Measurement Funds. One or more Measurement Funds shall be
designated by the Committee or its designee for the purpose of determining the
earnings, gains or losses to be credited or debited to each Participant’s
Account hereunder. The Committee or its designee may discontinue, substitute or
add measurement funds, from time to time, as it deems appropriate

b. Participant’s Designation of Measurement Funds. Except as provided in section
4.2 hereof, a Participant shall designate one or more Measurement Funds in which
his or her Account shall be notionally invested. If a Participant does not
designate a Measurement Fund or Funds, such Participant’s Account shall be
deemed invested in the lowest-risk Measurement Fund. The Committee or its
designee shall adopt such additional rules and procedures as it deems necessary
or appropriate with respect to a Participant’s designation of Measurement Funds
hereunder.

4.2 Common Stock Measurement Fund. The following shall apply with respect to
allocations to the Common Stock Measurement Fund:

 

  a. Any portion of a Participant’s Transfer Amount invested in Common Stock
Units under the terms of the Predecessor Plan shall be allocated to the Common
Stock Measurement Fund.

 

  b. A Participant may elect to invest all or any of his or her Bonus or Cash
Directors Fees in the Common Stock Measurement Fund. Base Salary shall not be
eligible for such investment.

 

  c. Amounts allocated to the Common Stock Measurement Fund shall not be
reallocated to any other Measurement Fund and shall be distributable only in the
form of Common Stock.

 

  d. Dividend Equivalent Units on amounts allocated to the Common Stock
Measurement Fund shall be credited to the Participant’s Account as of each
dividend payment date and deemed reinvested in Common Stock Units immediately
thereafter. The number of Common Stock Units credited hereunder shall be
determined by dividing the Dividend Equivalent Units credited hereunder by the
Fair Market Value of a share of Common Stock on the applicable dividend payment
date.

4.3 Incentive Units. Incentive Units credited hereunder shall be subject to the
following:

 

  a. Such units shall not be reallocated to any Measurement Fund and shall be
distributable only in the form of Common Stock.

 

  b. Dividend Equivalent Units on such Incentive Units shall be credited to the
Participant’s Account as of each dividend payment date and deemed reinvested in
Common Stock Units immediately thereafter. The number of such units shall be
determined by dividing the Dividend Equivalent Units credited hereunder by the
Fair Market Value of a share of Common Stock on the applicable dividend payment
date.



--------------------------------------------------------------------------------

4.4 Crediting or Debiting Returns. The performance of each Measurement Fund,
whether positive or negative, shall be determined and allocated to a
Participant’s Account at least as frequently as quarterly; provided, however, no
returns will be credited to the portion of a Participant’s Account distributed
to the participant between the Valuation Date and the Benefit Distribution Date
on which such portion is distributed.

4.5 Notional Investment. A Participant’s Account Balance shall, at all times, be
a bookkeeping entry only and shall not represent any investment made on his or
her behalf by the Company or any Trust established hereunder. Each Participant
shall, at all times, remain an unsecured creditor of the Company as to his or
her Account. Notwithstanding any provision of this Plan to the contrary,
Measurement Funds shall be used solely to determine the amount of income, gain
or loss credited to each Account hereunder. A Participant’s election of a
Measurement Fund, the allocation of his or her Account thereto, and the
calculation and crediting or debiting of amounts to a Participant’s Account
shall not be considered or construed in any manner as an actual investment in
any such fund.



--------------------------------------------------------------------------------

4.6 Common Stock Units; Incentive Units.

a. Adjustment. In the event of any merger, consolidation or other reorganization
of the Company, there shall be substituted for each of the Common Stock Units
then subject to the Plan the number and kind of shares of stock or other
securities to which the holders of Common Stock are entitled in such
transaction. In the event of any recapitalization, stock dividend, stock split,
combination of shares or other change in the number of shares of Common Stock
then outstanding for which the Company does not receive consideration, the
number of Common Stock Units then subject to the Plan shall be adjusted in
proportion to the change in outstanding shares of Common Stock.

Incentive Units shall be subject to adjustment as provided under the Incentive
Plan.

b. Shareholder Rights. No Participant or Beneficiary shall have any voting or
other shareholder rights on account of his or her status as such or with respect
to Common Stock Units or Incentive Units credited to an Account hereunder.

c. Share Allocation. For purposes of any allocation made by the Board of
Directors with respect to the issuance of Common Stock under the Incentive Plan
or this Plan:

 

  i. Each Incentive Unit credited hereunder shall offset the number of shares of
Common Stock reserved for issuance under the Incentive Plan; and

 

  ii. Each Common Stock Unit credited hereunder shall offset the number of
shares of Common Stock reserved for issuance under this Plan.

ARTICLE V

SCHEDULED DISTRIBUTIONS;

UNFORESEEABLE FINANCIAL EMERGENCIES; OTHER DISTRIBUTION RULES

5.1 Distribution Events. Notwithstanding any provision of this Plan to the
contrary, a Participant’s Account shall be distributed on the earliest to occur
of the following: his or her Scheduled Distribution Date or the Benefit
Distribution Date following his or her Separation From Service, Retirement,
death or Disability.

5.2 Scheduled Distributions.

a. Distribution Date. As to each Annual Deferral, a Participant may elect to
receive a Scheduled Distribution with respect to all or a portion of such
deferral. Such amount, together with the deemed earnings, gains or losses
allocable thereto as determined under Article IV, shall be credited to a
separate account and shall be:

 

  i. Paid in the form of a lump sum; and

 

  ii. Paid within 90 days of the first day of the Plan Year designated by the
Participant, which shall not be less than three Plan Years after the last day of
the Plan Year to which the Participant’s affected deferral election relates.

A Participant shall designate an Annual Deferral as a Scheduled Distribution
hereunder, including the designation of the year of payment in accordance with
subparagraph ii hereof, at the same time and in the same manner as he or she
makes a deferred election for each Plan Year as provided in Section 3.2. Except
as provided in Section 5.2b hereof, such designation shall be irrevocable. In no
event may a Participant elect to receive a Scheduled Distribution with respect
to an Incentive Award deferred under the Plan.

The provisions of this Section shall not apply in the event a Participant’s
Benefit Distribution Date due to Separation From Service, Retirement, death or
Disability occurs prior to the Scheduled Distribution Date, in which event the
Participant’s Account will be distributed on the earlier Benefit Distribution
Date as provided in Section 5.1.



--------------------------------------------------------------------------------

b. Postponing Scheduled Distributions. A Participant may postpone the date on
which a Scheduled Distribution is to be paid by delivery of a modification to
the Committee designating a new payment date, provided that:

 

  i. Such modification shall be delivered and accepted by the Committee at least
12 months prior to the previously scheduled payment date;

 

  ii. Such designated payment date shall not be less than five years after the
previously scheduled distribution date; and

 

  iii. Such modification must be received and accepted by the Committee at least
12 months prior to the date on which it is given effect.

In no event may the date of a Schedule Distribution be accelerated.

5.3 Unforeseeable Financial Emergencies. If a Participant experiences an
Unforeseeable Financial Emergency, such Participant may request a withdrawal,
subject to the provisions set forth herein. Such withdrawal, if any, shall not
exceed the lesser of (a) the Participant’s vested Account Balance, excluding
such Participant’s Incentive Account, calculated as of the close of business as
of the date of such withdrawal, or (b) the amount necessary to satisfy the
Unforeseeable Financial Emergency, plus any amount necessary to pay Federal,
state or local income taxes or penalties reasonably anticipated as a result of
the withdrawal. Notwithstanding the foregoing, a Participant may not receive a
withdrawal hereunder to the extent that the Unforeseeable Financial Emergency is
or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship.

If the Committee approves a Participant’s request for withdrawal hereunder, such
withdrawal shall be made not later than 60 days after the date of such approval;
the Participant’s deferrals hereunder shall cease until the first day of the
Plan Year following the year in which such withdrawal occurs or such later time
designated by the Committee.

5.4 Complete Distribution. Notwithstanding any provision of the Plan to the
contrary, if a Participant’s vested Account has been distributed in full prior
to the date on which any final deferral or contribution is credited hereunder,
such final deferral or contribution shall be distributed to such Participant in
the form of a lump sum payment as soon as practicable after the date on which
any such amount is credited hereunder.

5.5 Deduction Limitation. If the Employer reasonably anticipates that the
Federal income tax deduction with respect to any distribution hereunder would be
limited by Code Section 162(m), then to the extent deemed necessary by the
Committee, such Employer may delay payment of any such amount. Any amount for
which distribution is delayed hereunder shall continue to be adjusted as
provided in Section 4.4 hereof. Such amounts shall be distributed at the
earliest date the Committee reasonably anticipates that the deduction of the
payment of the amount will not be limited under Code Section 162(m).

ARTICLE VI

RETIREMENT BENEFITS

6.1 Application. If a Participant Retires, this Article VI shall apply,
notwithstanding any provision of this Plan to the contrary.

6.2 Amount of Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit hereunder, his or her vested Account Balance, determined as
of the Valuation Date(s) immediately preceding the Participant’s Benefit
Distribution Date or Dates.



--------------------------------------------------------------------------------

6.3 Time of Payment. A Retirement Benefit payable hereunder shall be paid as of
a Participant’s Benefit Distribution Date or Dates determined under Section 1.9.
Subject to any limitations imposed herein or by the Committee, a Participant may
elect his or her initial Benefit Distribution Date by designating the time at
which his or her Retirement Benefit shall become payable, which shall be the
date of his or her Retirement or an anniversary thereof, but not later than the
fifth anniversary of his or her Retirement. The Benefit Distribution Date shall
occur within the 90-day period following the date so designated by the
Participant. Such designation shall be made at such time and shall be effective
as to such portion of a Participant’s Retirement Benefit as is provided in
Section 6.5.

6.4 Form of Payment. A Participant may elect to receive his or her Retirement
Benefit in the form of a lump sum or the Annual Installment Method. Such
election shall be made at such time and shall be effective as to such portion of
the Participant’s Retirement Benefit as is provided in Section 6.5. If a
Participant fails to make an election for any portion of his or her Retirement
Benefit, he or she shall be deemed to have elected to receive such portion of
his or her Retirement Benefit in the form of a lump sum.

6.5 Election as to Time and Form of Payment. A Participant’s election as to his
or her initial Benefit Distribution Date and form of payment under Sections 6.3
and 6.4, respectively, shall be made and become effective as follows:

 

  a. With respect to Retirement Benefits attributable to the portion of a
Participant’s Account Balance resulting from his or her Annual Deferrals,
Incentive Units, and all Employer Contributions made on his or her behalf for
Plan Years ending on or before December 31, 2014, such elections shall be made
upon the Participant’s initial entry into the Plan.

 

  b. With respect to Retirement Benefits attributable to the portion of a
Participant’s Account Balance for each Plan Year beginning on or after
January 1, 2015, such election shall be made on a Plan Year by Plan Year basis
at the same time as an election to defer is made for such Plan Year as provided
in Section 3.2 and shall be applicable only to the Retirement Benefits resulting
from the Annual Deferrals, Incentive Units and Employer Contributions for such
Plan Year.

6.6 Postponement/Change of Form of Retirement Benefit. At any time a Participant
may elect to postpone or change the form of his or her Retirement Benefit,
provided that:

 

  a. Such postponement, or delay in payment resulting from a change in form,
shall not be less than five years from the original Benefit Distribution Date;
for this purpose, installment payments shall be treated as a single payment;

 

  b. A postponement may be expressed as a specified date or a specified period
after his or her Retirement;

 

  c. Such postponement or change in form of payment shall be made in the form
prescribed by the Committee and shall be given effect 12 months after it is
received and accepted by the Committee; and

 

  d. If the Participant’s Retirement Benefit is to be distributed at a specified
time within the meaning of Code Section 409A, a postponement shall be given
effect only if it is received and accepted not less than 12 months before such
specified time.



--------------------------------------------------------------------------------

ARTICLE VII

DISABILITY BENEFITS

If a Participant becomes Disabled on or before his or her Retirement, then
notwithstanding any provisions of this Plan to the contrary, such Participant
shall receive payment of his or her Account Balance on his or her Benefit
Distribution Date in the form of a lump sum.



--------------------------------------------------------------------------------

ARTICLE VIII

BENEFITS ON TERMINATION

8.1 Payment of Benefit. If a Participant experiences a Separation From Service
before his or her Retirement for any reason other than due to his or her death
or Disability then notwithstanding any provision of this Plan to the contrary,
such Participant shall receive his or her vested Account Balance on his or her
Benefit Distribution Date in the form determined under Section 8.2.

8.2 Form of Benefit. A Participant’s vested Account Balance that becomes payable
due to a Separation From Service under Section 8.1 shall be payable as follows:

 

  a. With respect to a Participant’s vested Account Balance resulting from
Annual Deferrals, Incentive Units and Employer Contributions for Plan Years
ending on or before December 31, 2014, such benefit shall be paid in the form of
a single lump-sum distribution.

 

  b. With respect to a Participant’s vested Account Balance resulting from
Annual Deferrals, Incentive Units and Employer Contributions for each Plan Year
begin on or after January 1, 2015, each Participant may elect on a Plan Year by
Plan Year basis for such benefit to be distributed in a lump sum or under the
Annual Installment Method. Such election must be made at the same time and in
the same manner as a deferral election for the Plan Year is made as provided
under Section 3.2 and is applicable on to the benefits attributable to the year
for which made.

ARTICLE IX

DEATH BENEFITS

9.1 Death Benefit. A Participant’s Beneficiary(ies) shall receive, upon the
death of such Participant, an amount equal to the Participant’s remaining vested
Account Balance. Such amount shall be paid in the form of a lump sum on the
Participant’s Benefit Distribution Date.

9.2 Beneficiary Designations. Each Participant shall have the right, at any
time, to designate his or her Beneficiary(ies). A Participant shall designate
his or her Beneficiary, in writing, in the form prescribed by the Committee. A
Participant shall be entitled to change his or her Beneficiary by completing,
signing and otherwise complying with the terms of the forms and procedures
required by the Committee. If the Participant names someone other than his or
her spouse as a Beneficiary, the Committee may, in its sole discretion,
determine that spousal consent is required on a form acceptable to the
Committee.

Upon the acceptance by the Committee of a new designation form, all designations
previously filed shall be void and of no effect. The Committee shall be entitled
to rely on the designation last received and accepted by the Committee. No
designation or change shall be effective until it is received and acknowledged
in writing by the Committee or its designee.

9.3 No Designation; Construction. If a Participant fails to designate a
Beneficiary, or if all designated Beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his or her surviving
spouse. If the Participant is not survived by a spouse, his or her benefit shall
be paid to the executor or personal representative of the Participant’s estate.

If the Committee has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, the Committee shall have the right, exercisable in its
discretion, to cause the Participant’s Employer to withhold such payments until
this matter is resolved to the Committee’s satisfaction.



--------------------------------------------------------------------------------

ARTICLE X

LEAVES OF ABSENCE

10.1 Paid Leave of Absence. If a Participant is on a paid leave of absence from
his or her employment, such Participant shall not be entitled to a distribution
hereunder, other than a Scheduled Distribution, and his or her deferrals shall
continue during the period of such leave.

10.2 Unpaid Leave of Absence. If a Participant is on an unpaid leave of absence
from employment, his or her deferrals hereunder shall remain in effect with
respect to any compensation paid with respect to services rendered before such
leave commenced, and he or she shall not be entitled to a distribution
hereunder, other than a Scheduled Distribution, until a Separation From Service
occurs. His or her deferrals of cash compensation shall resume upon the
termination of such leave in accordance with the terms of his or her prior
deferral election, provided termination of such leave occurs during the same
Plan Year for which such deferral election is applicable.

ARTICLE XI

TERMINATION OF PLAN; AMENDMENT OR MODIFICATION

11.1 Termination of Plan. The Board of Directors may terminate this Plan, in its
discretion, in which event:

 

  a. No additional Participants shall be admitted to the Plan;

 

  b. No additional deferral elections shall be permitted, provided that any
deferral election then in effect shall continue in accordance with its terms
through December 31st of the year in which such termination occurs;

 

  c. No additional contributions shall be made by the Company or the Employer
hereunder;

 

  d. Each Participant shall continue to invest and reinvest his or her Accounts
in the Measurement Funds available, from time to time, hereunder; and

 

  e. Each Participant’s Accounts shall be paid as provided herein.

The Measurement Funds available following such termination shall be comparable
in number and type to those Measurement Funds available in the Plan Year
preceding the Plan Year in which such termination is effective.

Notwithstanding the foregoing, during the 30 days preceding or 12 months
following a Change in Control, the Board shall be permitted to terminate the
Plan and to distribute all Accounts in a lump sum no later than 12 months
thereafter, provided that:

 

  a. The Company reasonably determines that such termination will not adversely
affect the rights and benefits of any Participant in any other plan of deferred
compensation maintained by the Company or its Affiliates; and

 

  b. A termination may be applicable to an individual Employer hereunder only to
the extent permitted under Code Section 409A.

11.2 Amendment. The Board of Directors may, at any time, amend or modify the
Plan in whole or in part. Authority has also been delegated to the Committee to
act on behalf of the Board of Directors to amend the Plan as needed for
operational efficiency and regulatory changes. Notwithstanding the foregoing:

 

  a. No amendment or modification shall decrease the value of a Participant’s
vested Account Balance determined at the time such amendment or modification is
made;



--------------------------------------------------------------------------------

  b. The ability of the Board or the Committee to amend any provision hereof
related to Incentive Units shall be limited by any restriction contained in the
Incentive Plan; and

 

  c. The Board or the Committee may amend the Plan or any form or agreement
hereunder, without the consent of any Participant or Beneficiary, to the extent
it reasonably determines that such amendment is necessary or appropriate to
ensure that any amount credited hereunder is not includable in the income of any
such Participant or Beneficiary prior to the date on which it is distributed
hereunder, whether on account of Code Section 409A or otherwise.

11.3 Effect of Payment. Full payment of a Participant’s vested Account Balance
hereunder shall completely discharge all obligations to a Participant and his or
her designated Beneficiaries under this Plan and participation hereunder shall
terminate.

ARTICLE XII

ADMINISTRATION

12.1 Powers. This Plan and all matters related thereto shall be administered by
the Committee. The Committee shall have the power and authority to interpret the
provisions of this Plan and shall determine all questions arising under the Plan
including, without limitation, all questions concerning administration,
eligibility, the determination of benefits hereunder, and the interpretation of
any form or other document related to this Plan. In addition, the Committee
shall have the authority to prescribe, amend and rescind rules and
administrative procedures relating to the operation of this Plan and to correct
any defect, supply any omission or reconcile any inconsistency in this Plan.

Any determination by the Committee need not be uniform as to all or any
Participant hereunder. Any such determination shall be conclusive and binding on
all persons. The Committee shall engage the services of such independent
actuaries, accountants, attorneys and other administrative personnel as it deems
necessary to administer the Plan.

12.2 Delegation of Administrative Authority. The Committee, in its discretion,
may delegate to the Benefit Committee or another committee of the Board and/or
to the appropriate officers of the Company or its Affiliates all or any portion
of the power and authority granted to it hereunder, subject to any limitations
imposed under applicable Federal or state securities laws and the applicable
rules of the securities exchange upon which Common Stock is traded or reported.
When acting in accordance with such delegation, whether made orally or in
writing, such committee or officers shall be deemed to possess the power and
authority granted to the Committee hereunder. Without the requirement of further
action, the Committee shall be deemed to have delegated to the Company’s
appropriate officers or committee:

 

  a. The authority to review and administer distributions and other payments and
withdrawals in accordance with the provisions hereof; and

 

  b. The authority to make such amendments to this Plan or any ancillary form or
document related to this Plan contemplated under Section 11.2(c) hereof.

12.3 Fees and Expenses. The Company shall bear all costs, fees and expenses
associated with the establishment, administration, and maintenance of the Plan.

12.4 Code Section 409A. This Plan is intended to comply and shall be interpreted
and construed in a manner consistent with the provisions of Code Section 409A,
including any rule or regulation promulgated thereunder. In the event that any
provision of the Plan would cause an amount deferred hereunder to be subject to
tax under the Code prior to the time such amount is paid to a Participant, such
provision shall, without the necessity of further action by the Board or the
Committee, be deemed null and void as of the Restatement Date or such earlier
date as may be required by law.



--------------------------------------------------------------------------------

Notwithstanding any provision of this Plan to the contrary, the Committee may
direct the distribution to any Participant or Beneficiary in the form of a
single-sum payment all or any portion of the amount then credited to a
Participant’s Account if an adverse determination is made with respect to such
Participant. For this purpose, the term “adverse determination” shall mean that,
based upon Federal tax or revenue law, a published or private ruling or similar
announcement issued by the Internal Revenue Service, a regulation issued by the
Secretary of the Treasury, a decision by a court of competent jurisdiction, a
closing agreement made under Section 7121 of the Code that is approved by the
Internal Revenue Service and involves such Participant or a determination of
counsel, this plan has failed to comply with Code Section 409A and, as a result,
such Participant has or will recognize income for Federal income tax purposes
with respect to any amount that is or will be payable under this Plan before it
is otherwise to be paid hereunder.

12.5 Other Benefits and Agreements. Benefits under this Plan are in addition to
any benefits available under any other plan or program for employees of the
Employer. This Plan shall supplement and shall not supersede, modify or amend
any other such plan or program except as may otherwise be expressly provided.

12.6 Service as an Associate and Director. If a Participant hereunder is
employed by the Company or an Affiliate as an Associate and also serves as a
Director:

 

  a. A separate Account shall be established and maintained hereunder with
respect to his or her Cash Director Fees deferred hereunder, if any;

 

  b. The distribution provisions set forth in Articles V, VI, VII, VIII, and IX
hereof shall be separately administered with respect to each such Account; and

 

  c. Except as may be limited under Code Section 409A, nothing contained herein
shall prohibit a distribution from any such Account with respect to one capacity
contemporaneous with the crediting of deferrals or contributions hereunder with
respect to the other.

12.7 Small Benefits. If the value of a Participant’s Account is not more than
the applicable limit under Code Section 402(g), determined as of the date of his
or her Benefit Distribution Date, then notwithstanding any provision of this
Plan to the contrary, the Committee shall distribute such amount to such
Participant, or his or her Beneficiary, in the form of a single-sum payment
within 90 days of such date, which distribution shall be in lieu of any benefit
otherwise provided hereunder.

ARTICLE XIII

CLAIMS PROCEDURES

13.1 Presentation of Claim. Any-Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary referred to below as a “Claimant”)
may deliver to the Committee a written claim for a determination with respect to
the amounts distributable to such Claimant from the Plan. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within 60 days after such notice was received by the Claimant. All other
claims must be made within 180 days of the date on which the event that caused
the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

13.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than 90 days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90-day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination. The Committee shall notify the Claimant in
writing:

 

  a. That the Claimant’s requested determination has been made, and that the
claim has been allowed in full;



--------------------------------------------------------------------------------

  b. That the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant;

 

  c. The specific reason(s) for the denial of the claim, or any part of it;

 

  d. Specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  e. A description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

  f. An explanation of the claim review procedure set forth in Section 13.3
below; and

 

  g. A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

13.3 Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative) may:

 

  a. Upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claim for benefits; and/or

 

  b. Submit written comments or other documents.

13.4 Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the - denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60-day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:

 

  a. Specific reasons for the decision;

 

  b. Specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

  c. A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 

  d. A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

13.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article XIII is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan, which shall
be brought not more than two years after receipt of the Committee’s decision on
review.



--------------------------------------------------------------------------------

ARTICLE XIV

TRUST

14.1 Establishment. In order to provide assets from which to fulfill the
obligations of the Participants and their beneficiaries under the Plan, the
Company may establish a trust to which the Employer, in its discretion, may
contribute. The provisions of this Plan shall govern the rights of a Participant
to receive distributions hereunder. The provisions of the trust shall govern the
rights of the Employer to the use or appropriation of assets contained therein.

14.2 Distributions From the Trust. The Employer’s obligations under the Plan may
be satisfied from the assets of any trust established hereunder and any such
distribution shall reduce the Employer’s obligations hereunder.

ARTICLE XV

MISCELLANEOUS

15.1 Taxes.

a. Annual Deferrals. For each Plan Year in which an Annual Deferral is made
hereunder, the Employer shall withhold from each Participant’s Base Salary,
Bonus and/or Commissions, his or her share of FICA and such other employment
taxes as may be required by law to be withheld or the Participant shall
separately remit to the Employer the amount of any such withholding.

b. Company Contribution Account, Company Restoration Matching Account and
Supplemental Contribution Account. When a Participant becomes vested in any
portion of his or her Company Contribution Account, Company Restoration Matching
Account, Supplemental Contribution Account or Incentive Account, as a condition
of vesting the Employer shall withhold from any amount not deferred hereunder
such FICA and other employment taxes as may be required by law to be withheld or
the Participant shall separately remit to the Employer the amount of any such
required withholding.

c. Distributions. The Employer shall withhold from any payment made to a
Participant hereunder, as a condition thereof, the amount of any federal, state
and local income, employment or other taxes required by law to be withheld. With
respect to any distribution made in the form of Common Stock, withholding
attributable thereto shall first be made from any cash simultaneously
distributed to the Participant, if any. To the extent there is no cash
distribution or the amount of such cash distribution is not sufficient to cover
the withholding obligations on the Common Stock, the withholding obligation may
be satisfied, in whole or in part, from any payment or distribution hereunder of
shares of Common Stock having a Fair Market Value equal to the amount, or the
remaining amount, required to be withheld. In determining the withholding amount
and withholding Common Stock (i) such amount shall be determined for Federal
income tax purposes at a rate not in excess of the aggregate rates applicable to
supplemental wage payments and employment taxes, to the extent withholding is
required with respect thereto, (ii) such withholding shall not exceed the amount
of such tax, determined at the rates provided herein, attributable to Common
Stock paid or distributed hereunder, and (iii) Fair Market Value shall be
determined as of the date on which such shares are otherwise subject to payment
or distribution hereunder.

15.2 Status of Plan. The Plan is not intended to be qualified within the meaning
of Code Section 401(a). The Plan is intended to constitute an unfunded plan
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).

Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Employer. For purposes of the payment of benefits under this Plan, any and
all of the Employer’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Employer. The Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.



--------------------------------------------------------------------------------

15.3 Employer’s Liability. The Employer’s liability for the payment of benefits
shall be defined only by the Plan. The Employer shall have no obligation to a
Participant under the Plan except as expressly provided herein.

15.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof, and
all rights to which are expressly declared to be, unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure, attachment, garnishment or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.

15.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of the Employer,
either as an Associate or a Director, or to interfere with the right of the
Employer to discipline or discharge the Participant at any time.

15.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

15.7 General Provisions.

a. Headings. The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

b. Choice of Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Mississippi without regard to its conflicts of laws principles.

c. Successors and Assigns. The provisions of this Plan shall bind and inure to
the benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

15.8 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Hancock Holding Company

Attn: Human Resources Department

One Hancock Plaza

2510 14th Street

Gulfport, Mississippi 39501

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to a Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.

15.9 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.



--------------------------------------------------------------------------------

15.10 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

15.11 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

15.12 Court Order. The Committee is authorized to comply with any court order in
any action in which the Plan or the Committee has been named as a party,
including any action involving a determination of the rights or interests-in-a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law. In addition, if necessary to
comply with a qualified domestic relations order, as defined in Code
Section 414(p)(1)(B), pursuant to which a court has determined that a spouse or
former spouse of a Participant has an interest in the Participant’s benefits
under the Plan, the Committee, in its sole discretion, shall have the right to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such spouse or former spouse.

15.13 Insurance. The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole discretion, may apply for and procure insurance
on the life of the Participant, in such amounts and in such forms as the Trust
may choose. The Employers or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.

15.14 Effect of a Change in Control. Immediately preceding the occurrence of a
Change in Control and to the extent consistent with applicable law and stock
exchange requirements, the Committee may:

 

  a. Replace one or more members of the Committee; and/or

 

  b. To the extent the Bank then serves as trustee of any Trust established
hereunder, appoint a successor thereto, which shall be a financial institution,
other than an Affiliate of the Company or any successor thereto, with deposits
of not less than $1 billion.

ARTICLE XVI

PRIOR PLAN; TRANSITION RULES

16.1 Predecessor Plan. Notwithstanding any provision of the Plan to the
contrary, with respect to any Participant credited with a Transfer Amount
hereunder who was not actively employed by the Employer or serving as a member
of the Board of Directors of the Company or its Affiliates as of February 1,
2006, such Participant’s election as to the time and form of payment under the
Predecessor Plan effective as of his or her termination of employment or service
shall be irrevocable and shall govern the distribution of such amount hereunder.
As to any such Participant who is in pay status thereunder as of such date, the
distribution election of such Participant last effective under the Predecessor
Plan shall continue to govern the time and method of distribution of such
Participant’s Transfer Amount hereunder, and such distribution shall continue
without interruption.



--------------------------------------------------------------------------------

16.2 Transition Matters. Notwithstanding any provision of the Plan to the
contrary, a Participant as of January 1, 2005, who does not experience a
Separation From Service before December 31, 2008 (a “Transition Participant”),
shall be entitled to:

 

  a. Designate a Benefit Distribution Date, which may be a Scheduled
Distribution or may be on a specified date on or after his or her Retirement or
a specified period after his or her Retirement, provided that such period is not
more than five years after his or her Retirement; and

 

  b. Designate either (i) a new form of payment, or (ii) an increase or decrease
in the number of annual installment payments previously in effect.

Any such designation shall be made, on forms provided by the Committee and,
notwithstanding any provision of the Plan to the contrary, shall be given effect
provided it is received and accepted by the Committee or its designee not later
than December 31, 2008, or such earlier date as may be required by the
Committee. If a Transition Participant fails to timely submit an election
hereunder, the time and form of payment previously in effect shall remain
applicable.

This Amended and Restated Hancock Holding Company Nonqualified Deferred
Compensation Plan was approved by the Compensation Committee on behalf of the
Board of Directors of the Company on             , 2014, to be effective as
provided herein.

 

HANCOCK HOLDING COMPANY

By:

 

 

  Carl J. Chaney, President and CEO Date:               , 2014



--------------------------------------------------------------------------------

APPENDIX A

AFFILIATES

As of January 1, 2015, members of the boards of directors of the following
Affiliates and Associates of such Affiliates who are designated by the Committee
shall be entitled to participate in the Plan:

Whitney Bank

Harrison Finance Company, Inc. and its subsidiaries

Hancock Investment Services, Inc. and its subsidiaries

Hancock Insurance Agency and its subsidiaries

Lighthouse Services Corp.



--------------------------------------------------------------------------------

APPENDIX B

SUPPLEMENTAL CONTRIBUTIONS

HOW IS THE AMOUNT OF EACH SUPPLEMENTAL CONTRIBUTION DETERMINED?

In accordance with the terms of the Plan, Participants may receive monthly or
annual Supplemental Contributions, subject to annual approval by the
Compensation Committee. Supplemental Contributions under the Plan are based on
the annual amount needed to accumulate a balance sufficient to produce a target
retirement benefit (the “annual target benefit” described below) beginning at
age 65 retirement and continuing through the first fifteen post-employment
years.

The Supplemental Contribution feature (referred to as the “SERP”) provides
Participants with post-employment benefits designed to complement and coordinate
with the tax-qualified Hancock Holding Company Pension Plan and the Hancock
Holding Company 401(k) Plan. The Supplemental Contributions, when combined with
these other retirement income sources, are designed to target a percentage of
final compensation each year following retirement.

WHAT IS THE ANNUAL TARGET BENEFIT?

The annual target benefit for each Participant is 55% of “final average
compensation” at age 65 Retirement. The target benefit is achieved through
contributions from various tax-qualified and nonqualified plan sources that
would be paid upon Retirement at normal retirement age (age 65). As shown below,
these benefit sources combine to provide the annual target benefit paid through
the first fifteen post-employment years, as follows:

 

Annual Additions to

The Supplemental

Contribution Account

Under this Plan ...

Contributions and investment earnings deemed credited each
year to the Supplemental Contribution Account in the plan. + PLUS

Annual Qualified

Pension Plan

Benefits...

The projected annual benefit from the tax-qualified Hancock Holding Company
Pension Plan. + PLUS

Annual Value of other

Non-Qualified Company-

Funded Benefits

The projected value of the company-funded nonqualified benefits, if paid out
over a fifteen year or lifetime period, depending on plan design. + PLUS

Estimated Value of the

Company Match to the 401(k)

Plan

The projected value of the company match made to the Hancock Holding Company
401(k) Plan, if paid out over a fifteen year period.

WHAT IS “FINAL AVERAGE COMPENSATION”?

For purposes of the annual target benefit, the “final average compensation” is
the estimated average of the total pay for the three final consecutive years of
employment with the Company preceding age 65 retirement, assuming an increase in
compensation of 5% per year.



--------------------------------------------------------------------------------

DOES THE COMPANY PROMISE TO PAY THE ANNUAL TARGET BENEFIT?

No. The SERP only targets the benefit levels described above using a combination
of the (1) estimates of the qualified pension plan benefits of the Company,
(2) estimates of other nonqualified company-funded benefits if paid over a 15
year period for defined contribution plan designs or lifetime period for defined
benefit plan designs, (3) estimates of the value of the Company match to the
401(k) plan if paid out over the first 15 years of retirement, and (4) the
contributions to the Supplemental Contribution Account. The actual benefits
payable from the Supplemental Contribution Account are determined by the balance
in that account – that is, the combination of Supplemental Contributions and
investment earnings that are deemed to be credited to the Supplemental
Contribution Account.

Example. If a participant retires from the Company at age 65 and his/her final
average compensation is $250,000, the plan is designed to target an annual
benefit of $137,500 (55% of the final average compensation) through a
combination of the qualified pension plan, 401(k) match if paid over 15 years,
and the Supplemental Contribution Account under the Plan. If the qualified
pension plan and the annual value of the 401(k) match combine to pay the
participant $90,000 per year, then the Supplemental Contribution Account will
have a target payment of $47,500 per year. Upon becoming eligible for
Supplemental Contributions, contributions will be credited to a Participant’s
Supplemental Contribution Account during a time period equal to the greater of
(1) the number of years between entry into the SERP and age 60 or (2) 10 years.
Using the above example, the contributions over this time period will support a
$47,500 annual payment to the participant for 15 years following retirement at
age 65.

The participant must have a minimum of ten years of service with eligibility for
Supplemental Contributions to receive 100% of the targeted retirement benefit.

If actual compensation increases after age 60 are greater than 5% in any given
year, the participant may receive additional Supplemental Contributions.

HOW DOES THE COMPANY CALCULATE THE SUPPLEMENTAL CONTRIBUTIONS CREDITED TO THE
ACCOUNT?

The Supplemental Contributions will vary by Participant. The factors that are
taken into account in establishing the level of contribution include:

 

  •   The current total compensation, and a reasonable estimate of what the
final pay will be at age 65 retirement, assuming annual salary increases
(assumption is 5% increase/year),

 

  •   The number of years of service in which the Participant is eligible for
Supplemental Contributions, which will be the greater of (1) the number of years
between entry into the SERP and age 60 or (2) 10 years, and

 

  •   A reasonable estimate of the growth in the value of Supplemental
Contribution Account investments (estimate is 8% growth/year) over the years
prior to retirement.

Since the annual target benefit is subject to change as the Participant’s
compensation changes, future Supplemental Contributions to the Plan may be
modified to track such changes to ensure that the overall benefit result
predicted remains on target.

WHEN WILL SUPPLEMENTAL CONTRIBUTIONS BE CREDITED TO THE ACCOUNT?

The contribution attributable to a Plan Year will be credited to the
Supplemental Contribution Account on a date or dates to be determined annually
by the Compensation Committee of the Board. The Compensation Committee will make
an annual determination as to whether a Supplemental Contribution is to be made
in any given year. The Supplemental Contribution Account feature of the Plan
offers no guarantee that a contribution will be made in any year.



--------------------------------------------------------------------------------

WHEN WILL VESTING OCCUR IN THE SUPPLEMENTAL CONTRIBUTIONS?

The Participant will vest in the Supplemental Contribution Account on a 10-year
graded vesting schedule beginning at age 51 and ending at age 60. The
Participant will be 100% vested at age 60.

 

Age

   Vested
Percentage  

51

     10 % 

52

     20 % 

53

     30 % 

54

     40 % 

55

     50 % 

56

     60 % 

57

     70 % 

58

     80 % 

59

     90 % 

60

     100 % 



--------------------------------------------------------------------------------

HOW ARE EARNINGS ON THE ACCOUNT DETERMINED?

The Measurement Fund options are the same as those selected for the voluntary
deferrals under the terms of the Plan. The Participant can allocate and/or
reallocate the plan account balance among the available Measurement Funds on a
daily basis, subject to certain limitations. The account balance will be
adjusted on a daily basis based on the performance of each Measurement Fund that
is selected.

HOW AND WHEN WILL DISTRIBUTIONS BE MADE?

Payments from the Plan will be made following retirement, termination of
employment, Disability or death during employment. Upon one of these
distribution events, the vested portion of the Supplemental Contribution Account
will be distributed per the terms of the plan document (e.g., in accordance with
the retirement distribution election in the event of retirement). The
Supplemental Contribution Account is not eligible for pre-retirement Scheduled
Distributions.